        CASE 0:21-cr-00129-DWF-ECW Doc. 31 Filed 08/17/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 United States of America,                             Case No. 21-cr-129 (DWF/ECW)

                     Plaintiff,

        v.                                                          ORDER

 Antonio Bugarin-Herrera,

                     Defendant.


      This case is before the Court on Defendant Antonio Bugarin-Herrera’s Motion for

Pretrial Disclosure of 404 Evidence (Dkt. 22); Defendant Antonio Bugarin-Herrera’s

Pretrial Motion to Compel Attorney for the Government to Disclose Evidence Favorable

to the Defendant (Dkt. 23); Defendant Antonio Bugarin-Herrera’s Pretrial Motion for

Discovery and Inspection (Dkt. 24); Defendant Antonio Bugarin-Herrera’s Pretrial

Motion to Disclose and Make Informant Available for Interview (Dkt. 25); Defendant

Antonio Bugarin-Herrera’s Motion for Early Disclosure of Jencks Act Material (Dkt. 26);

Defendant Antonio Bugarin-Herrera’s Pretrial Motion for Government Agents to Retain

Rough Notes and Evidence (Dkt. 27); and Government’s Motion for Discovery Pursuant

to Federal Rules of Criminal Procedure 16(b), 12.1, 12.2, 12.3, and 26.2 (Dkt. 29).

      Counsel for Defendant Antonio Bugarin-Herrera and the United States of America

(“the Government”) agreed that the Court may rule on Defendant’s motions (Dkts. 22-27)

without the need for a hearing, and Defendant’s motions were taken under advisement

after the Government’s response. (Dkt. 28.) The Government’s motion (Dkt. 29) was
          CASE 0:21-cr-00129-DWF-ECW Doc. 31 Filed 08/17/21 Page 2 of 7




filed after the Court’s order that Defendant’s motions would be decided without a

hearing; Defendant did not file an opposition, and no party requested a hearing on that

motion.

       Based on the files, records, and proceedings herein, IT IS ORDERED THAT:

       1.     Defendant Antonio Bugarin-Herrera’s Motion for Pretrial Disclosure of 404

Evidence (Dkt. 22) is GRANTED IN PART. No later than 14 days before the

commencement of trial, the Government shall disclose Rule 404(b) evidence of crimes or

acts which are not inextricably intertwined with the charged crime. See Buchanan v.

United States, 714 F.3d 1046, 1048 (8th Cir. 2013). To the extent the Government

becomes aware of additional Rule 404(b) evidence after that disclosure, it shall promptly

disclose that evidence. Nothing in this Order requires the Government to produce

evidence regarding acts which are intrinsic to the charged offense.

       2.     Defendant Antonio Bugarin-Herrera’s Pretrial Motion to Compel Attorney

for the Government to Disclose Evidence Favorable to the Defendant (Dkt. 23) is

GRANTED insofar as the Government shall comply with its requirement to disclose

materials covered by Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405

U.S. 150 (1972), and their progeny, and further insofar as within ten (10) days of the date

of this Order, the Government must disclose all Brady/Giglio information in its

possession or of which it has become aware as of the date of this Order, if not previously

disclosed, and must promptly supplement its disclosure upon receipt of any additional

Brady/Giglio information not previously disclosed.




                                             2
        CASE 0:21-cr-00129-DWF-ECW Doc. 31 Filed 08/17/21 Page 3 of 7




       3.     Defendant Antonio Bugarin-Herrera’s Pretrial Motion for Discovery and

Inspection (Dkt. 24) is GRANTED IN PART and DENIED IN PART. The

Government “objects to this motion to the extent it demands more than required by [the

Federal Rules of Criminal Procedure and applicable case law].” (Dkt. 30 at 2.) The

Government shall comply with its discovery obligations under Rule 16. To the extent the

Motion seeks material outside of the scope of Rule 16, the Motion is denied. Further,

insofar as the Motion is directed at expert disclosures under Rule 16(a)(1)(G), the parties

shall disclose initial Rule 16(a)(1)(G) evidence no less than 30 days before trial, and

rebuttal evidence shall be disclosed no less than 10 days before trial.

       4.     Defendant Antonio Bugarin-Herrera’s Pretrial Motion to Disclose and

Make Informant Available for Interview (Dkt. 25) is GRANTED IN PART and

DENIED IN PART WITHOUT PREJUDICE. Defendant did not provide any specific

argument as to why this discovery is appropriate in this case. (See id.) The Government

represents that it used two informants in the investigation of this case, the first of which

“had nothing to do with the collection of any evidence in support of the criminal charges

brought against defendant and will not be called as a witness at trial.” (Dkt. 30 at 3.) As

to the second, the Government represented that it has identified that informant as a

confidential informant in discovery and may call the informant as a witness at trial. (Id.)

The Government further represented that “[i]f a determination is made that the

confidential informant will be a trial witness, the government will disclose the identity of

that individual two weeks prior to trial.” (Id.)




                                              3
        CASE 0:21-cr-00129-DWF-ECW Doc. 31 Filed 08/17/21 Page 4 of 7




       The Government has a general, although not absolute, “privilege to withhold the

disclosure of the identity of a confidential informant.” Carpenter v. Lock, 257 F.3d 775,

779 (8th Cir. 2001) (citing Roviaro v. United States, 353 U.S. 53 (1957)). When deciding

whether to disclose information about an informant, the court must balance “the public

interest in protecting the flow of information against the individual’s right to prepare his

defense.” Roviaro, 353 U.S. at 62. “Where the disclosure of an informer’s identity, or of

the contents of his communication, is relevant and helpful to the defense of an accused,

or is essential to a fair determination of a cause, the privilege must give way.” Id. at 60-

61. The essential consideration when deciding whether evidence is relevant and helpful

to the defense is “whether or not the evidence is material to the accused’s defense or a

fair determination of the cause.” United States v. Barnes, 486 F.2d 776, 778 (8th Cir.

1973); Carpenter, 257 F.3d at 779 (“[T]he threshold issue is whether the informant is a

material witness.”) (citation omitted).

       “Where the witness is an active participant or witness to the offense charged,

disclosure will almost always be material to the accused’s defense.” Devose v. Norris, 53

F.3d 201, 206 (8th Cir. 1995) (citation and footnote omitted). This is in contrast to “cases

involving ‘tipsters’ who merely convey information to the government but neither

witness nor participate in the offense, disclosure is generally not material to the outcome

of the case and is therefore not required.” United States v. Harrington, 951 F.2d 876, 878

(8th Cir. 1991) (citing United States v. Bourbon, 819 F.2d 856, 860 (8th Cir. 1987)); see

also United States v. Lapsley, 334 F.3d 762, 764 (8th Cir. 2003) (“Consequently,

disclosure is typically not required when the informant merely conveys information to the


                                              4
        CASE 0:21-cr-00129-DWF-ECW Doc. 31 Filed 08/17/21 Page 5 of 7




government but neither witnesses nor participates in the offense.”) (quotation marks and

citations omitted). “The defendant has the burden of showing materiality, which

‘requires more than speculation that the evidence an informant may provide will be

material to overcome the government’s privilege to withhold the identity of the

informant.’” Carpenter, 257 F.3d at 779 (quoting United States v. Grisham, 748 F.2d

460, 463-64 (8th Cir. 1984)).

       Here, Defendant has not made any specific argument regarding any confidential

informant and so has not shown that any informant is a material witness to the defense.

Accordingly, Defendant has not met his burden of demonstrating the need for disclosure

of any confidential informant at this time and his Motion is denied without prejudice to

Defendant’s ability to reassert the Motion based on a more specific showing. However,

should the Government decide to call a confidential informant at trial, the Government

must identify that informant fourteen days before trial, as agreed by the Government.

This will give Defendant adequate opportunity to prepare, while considering the safety of

the informant. See United States v. Rodrequez, 859 F.2d 1321, 1326 (8th Cir. 1988)

(“We have held that any issue concerning the disclosure of an informant’s identity before

trial is eliminated when the person testifies at trial.”) (citing United States v. Foster, 815

F.2d 1200, 1202-03 (8th Cir. 1987)); see also United States v. Cree, No. 12-cr-26(4)

(JRT/JSM), 2012 WL 6194395, at *5 (D. Minn. Dec. 12, 2012) (concluding that seven

days’ notice “appropriately balance[d] [defendant’s] rights with the protection of the

confidential informants”) (citations omitted).




                                               5
        CASE 0:21-cr-00129-DWF-ECW Doc. 31 Filed 08/17/21 Page 6 of 7




       5.      Defendant Antonio Bugarin-Herrera’s Motion for Early Disclosure of

Jencks Act Material (Dkt. 26) is DENIED insofar as it seeks an order for the production

of Jencks Act material “at least three days prior to the commencement of the trial” or an

order for production of Jencks Act material before a witness has testified at trial on direct

examination. The Jencks Act plainly provides that “no statement or report in the

possession of the United States which was made by a Government witness or prospective

Government witness (other than the defendant) shall be the subject of subpoena,

discovery, or inspection until said witness has testified on direct examination in the trial

of the case.” 18 U.S.C. § 3500. The Eighth Circuit has repeatedly held that the

Government cannot not be required to make pretrial disclosure of Jencks Act material.

See, e.g., United States v. White, 750 F.2d 726, 729 (8th Cir. 1984). Nothing in this

Order, however, precludes the Government from voluntarily disclosing any Jencks Act

material early, and the Government has represented that it “will provide the defense with

all Jencks Act materials no later than three business days prior to trial.” (Dkt. 30 at 3-4.)1

       6.     Defendant Antonio Bugarin-Herrera’s Pretrial Motion for Government

Agents to Retain Rough Notes and Evidence (Dkt. 27) is DENIED IN PART AS

MOOT. The Government represented that it has instructed its officers and agents to

retain their rough notes and evidence. (Dkt. 30 at 4.) The Motion is GRANTED IN

PART insofar as if the Government has not already done so, it is ordered to instruct law



1
      This representation does not alter the Government’s obligations with respect to
impeaching material required to be disclosed by United States v. Giglio, 405 U.S. 150
(1972), as set forth in paragraph 2.

                                              6
          CASE 0:21-cr-00129-DWF-ECW Doc. 31 Filed 08/17/21 Page 7 of 7




enforcement officials involved in the investigation to retain and preserve their rough

notes.

         7.   The Government’s Motion for Discovery Pursuant to Federal Rules of

Criminal Procedure 16(b), 12.1, 12.2, 12.3, and 26.2 (Dkt. 29) is GRANTED as

unopposed. Further, insofar as the Motion is directed at expert disclosures under Rule

16(a)(1)(G), the parties shall disclose initial Rule 16(a)(1)(G) evidence no less than 30

days before trial, and rebuttal evidence shall be disclosed no less than 10 days before

trial.



DATED: August 17, 2021                           s/Elizabeth Cowan Wright
                                                 ELIZABETH COWAN WRIGHT
                                                 United States Magistrate Judge




                                             7
